Case 1:19-cr-00007-RLY-TAB Document 14 Filed 01/18/19 Page 1 of 1 PageID #: 29


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                  )
                     Plaintiff                   )
                                                  )
              v.                                  )     1:19-cr-00007-RLY-TAB
                                                  )
                                                  )
JERRY TURNER                                      )
                                                  )
                    Defendant.                   )


                                      APPEARANCE

TO: CLERK OF COURT

       Please enter the appearance of Loren Collins, Indiana Federal Community

Defenders, Inc., as counsel for the Defendant.

Dated: January 18, 2019

                                          Loren M. Collins
                                          Loren M. Collins
                                          Indiana Federal Community Defenders, Inc.
                                          111 Monument Circle, Ste. 3200
                                          Indianapolis, IN. 46204
                                          (317) 383-3520
                                          Attorney for Defendant

                                 CERTIFICATE OF SERVICE

      I hereby certify that on January 18, 2019 a copy of the foregoing APPEARANCE
was electronically filed. Service of this filing will be made on all ECF-registered counsel
by operation of the court's electronic filing system. Parties may access this filing through
the court's system

                                          Loren M. Collins
                                          Loren M. Collins
